Citation Nr: 1456332	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-21 625	)	DATE
	)
RECONSIDERATION	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, this matter was remanded by the Board for additional development.  The appeal was returned to the Board, and in August 2014, the Board denied this claim and other issues.  

In September 2014, the Veteran's representative filed a motion for reconsideration of the Board's August 2014 decision denying the claim for service connection for non-Hodgkin's lymphoma.  See 38 C.F.R. §§ 20.1000, 20.1001 (2014).  The motion for reconsideration was granted in October 2014, and the case was assigned to this three member reconsideration panel.  See 38 C.F.R. § 19.11 (2014).  


FINDINGS OF FACT

1.  The Veteran has non-Hodgkin's lymphoma.

2.  The Veteran served aboard ship in the waters off-shore of the Republic of Vietnam during the Vietnam Era.




CONCLUSION OF LAW

The criteria for establishing service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of VA's duties to notify and assist is necessary.

There are several regulations that pertain to the different theories of entitlement for establishing service connection for non-Hodgkin's lymphoma.  Most relevant to this case is 38 C.F.R. § 3.313.  That regulation states that service in Vietnam during the Vietnam Era, which includes service in the waters off-shore, together with the development of non-Hodgkin's lymphoma manifested subsequent to such service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 7-93.  

In this case, the National Personnel Records Center verified that the Veteran served aboard ship in the official waters of the Republic of Vietnam during the Vietnam Era.  The evidence is also clear that the Veteran has non-Hodgkin's lymphoma.  For example, a February 2009 VA Agent Orange examination report lists a diagnosis of non-Hodgkin's lymphoma.  There is no indication that this disability was present prior to the Veteran's service in the waters off-shore of Vietnam.  Therefore, service connection for non-Hodgkin's lymphoma is warranted.  38 C.F.R. § 3.313.  



      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.




____________________________                           __________________________
              J.W. ZISSIMOS 			     DAVID L. WIGHT	
           Veterans Law Judge,			    Veterans Law Judge,
       Board of Veterans' Appeals			Board of Veterans' Appeals



____________________________
CHERYL L. MASON
Veterans Law Judge,
 Board of Veterans' Appeals



Department of Veterans Affairs


